Citation Nr: 0106754	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-02 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
February 1946.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  Resolving reasonable doubt in favor of the veteran, the 
Board has determined that he served in combat during World 
War II as a medical technician.

3.  The veteran has been diagnosed with PTSD related to 
active military duty.


CONCLUSION OF LAW

The veteran's PTSD was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991, as amended by the 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000)); 38 C.F.R. §§ 3.303, 3.304(f) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  64 Fed. Reg. 32,807-32808 (1999) 
(codified at 38 C.F.R. § 3.304 (f)); Cohen v. Brown, 10 Vet. 
App 128 (1997).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  Under 
38 U.S.C.A. § 1154(b), Cohen, and the new version of 
38 C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  

The veteran in this case served in the Philippines during the 
later portion of the fighting there in World War II.  His 
Department of Defense (DD) Form 214 reflects that he served 
in the battle of Luzon in the Philippines.  He apparently 
arrived in Manila in June 1945.  The DD 214 also shows that 
the veteran's military occupational specialty was surgical 
technician.  

This case basically will be decided on a determination of 
whether the veteran served in combat.  The RO denied the 
claim on the basis that he had not served in combat and his 
alleged stressors could not be verified.  Although he was not 
wounded in combat, or given any awards that would 
presumptively show that there was combat, the determination 
of combat duty is not precluded by a lack of such awards as 
the Combat Infantryman's Badge or the Purple Heart.  The 
Board finds that the veteran's testimony in this case is 
dispositive, and the claimed stressors are consistent with 
the circumstances, conditions, or hardships of his service.  

The veteran testified at an RO hearing in December 1999 that 
he was a medic with the 33rd division, 123rd infantry, and he 
felt that his life was constantly threatened during his time 
in the Philippines.  He said that he suffered from intense 
bouts of fear during that time.  His stressors were related 
at the hearing as watching some Japanese soldiers die while 
being ordered not to administer medical aid, watching U.S. 
soldiers in a truck fall down a ravine and die, and being 
restrained by other soldiers during a panic attack in a fox 
hole.  In addition to the veteran's December 1999 hearing 
testimony, the Board notes that a Vet Center treatment record 
from May 1998 indicates that the veteran served in combat, 
although this appears to be based on a history related solely 
by the veteran.  

In this case, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  In this 
regard, the record does not contain medical documentation 
regarding the veteran from the World War II era that could 
have been probative as to the merits of the case.  On the 
other hand, the record contains military reports, that show 
that the 123rd infantry engaged with the enemy in combat.  As 
such, it is reasonable to assume that the veteran, in his 
capacity as medical technician, also had some form of combat 
duty.  He said at the December 1999 hearing that he did not 
work in a military hospital, but rather administered aid 
directly in the field.  The Board concludes that the record 
does not contain any clear and convincing evidence to the 
contrary of the veteran's testimony at the December 1999 
hearing.

The veteran has been diagnosed with PTSD.  A VA treatment 
record from May 1998 shows that the veteran had "misguided 
alcohol use and chronic Valium use for chronic low level 
PTSD."  A May 1998 Vet Center document shows that the 
veteran had PTSD and panic disorder, and the social worker 
said that based on the veteran's history, interviews with his 
wife, and a review of private and VA records, the PTSD was 
related to active military duty.  This corroborates the 
earlier finding of chronic low level PTSD.  In light of these 
findings, the Board concludes that service connection is 
warranted for PTSD, and the appeal is granted.


ORDER

Entitlement to service connection for PTSD is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

